      Case 1:18-cv-10869-AKH Document 29 Filed 01/17/20 Page 1 of 11



                                                                                USDC SONY
UNITED STATES DISTRICT COURT                                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                 I I· LEC TRONICALI Y FILED
------------------ ------------------------------------------------- X       : llOC #:
BELARMINIA ORTIZ,                                                            ·I            \-7-2...-~-zzo-2..0-
                                                                                DATE F-IL_E_D_:

                                                         Plaintiff,

                            -against-                                    STIPULATION AND
                                                                         PROTECTIVE
CITY OF NEW YORK,                                                        ORDER

                                                       Defendant. 18 Civ. I 0869 (AKH)

------------------------------------------------------------- X

                WHEREAS, for the purpose of discovery in this case, Plaintiff has requested that

Defendant produce, and Defendant may elect to produce for purposes of their defenses,

documents and other information pertaining to: personal and private information concerning

certain individuals who ar.e not parties to this action; and other documents which may later be

produced that the City designates as confidential; and

                WHEREAS, for the purpose of discovery in this case, Defendant has indicated

that it intends to request that Plaintiff produce, and Plaintiff may elect to produce for purposes of

her claims, documents and other information pertaining to: personal and private information

concerning Plaintiff or non-parties, along with other documents which may later be produced

that Plaintiff designates as confidential; and

                WHEREAS, Plaintiff and the undersigned counsel on behalf of Defendant have

conferred and agree that some of the requested documents are properly designated "Confidential

Information" as further defined below and must be protected from unnecessary disclosure

(hereinafter, "Confidential Information"); and
      Case 1:18-cv-10869-AKH Document 29 Filed 01/17/20 Page 2 of 11




                WHEREAS, such Confidential Information must not be disclosed to any person

or entity not involved in this lawsuit, or used for any purpose other than discovery, settlement,

preparation, trial, and appeal of this action;

                IT IS THEREFORE AGREED BY AND BETWEEN THE PARTIES AND

ORDERED THAT:

                l.      Definitions:    As used herein the following terms shall be defined as

follows:

                a.      Confidential Information.             "Confidential Information" shall include

                        information, documents, data, portions of discovery materials, if any,

                        including but not limited to deposition transcripts, interrogatory answers,

                        and responses to requests for admissions, if the information contained

                        therein has not been made publicly available and is the kind of information

                        Plaintiff or Defendant believe in good faith to be business confidential or

                        personal    information.         Personal    information   means      Confidential

                        Information that includes individually identifiable personal information

                        about any individual including, but not limited to, Plaintiff or Defendant,

                        the City of New York's present or former officials, employees,

                        representatives, or agents, and other individuals the parties have involved

                        to assist in the litigation of this matter, and includes but is not limited to

                        social security numbers, personnel files, dates of birth, financial

                        information, personal contact information, medical and health information,

                        and    performance         ratings,     performance    information,      workers'

                        compensation information, information relating to a spouse, pa11ner or




                                                     2
      Case 1:18-cv-10869-AKH Document 29 Filed 01/17/20 Page 3 of 11




                       dependent, equal employment opportunity information, labor relations

                       information,    discipline       documentation,      promotion     information,

                       compensation information, monetary transaction information, employment

                       benefit information, retirement information and termination information,

                       and other information as agreed by the Parties on an individual basis,

                       pursuant to federal rules or law, or ordered by the Court.

               b.      Designating Party and Non-designating Party.                Designating Party

                       means the party who designated documents or information produced

                       pursuant to this Protective Order as "Confidential" as set forth herein. The

                       Non-designating Party is the other party who did not make such a

                       designation for the same document or information.

               2.      Production of Confidential Information. If at any time, Confidential

Information is produced in its original form, it will be treated as Confidential Information as set

forth below.

               3.      Method of Designating Documents and Information Confidential.

Any information the Designating Party intends to be Confidential shall be so designated prior to

production by either marking "Confidential" on each page of the document or otherwise marking

the Confidential Information "Confidential" in a fairly conspicuous fashion , or by designating in

writing the Bates-stamp numbered pages to be so designated.              In addition, either party may

designate portions of deposition testimony as "Confidential" at the time of the deposition or

within thirty (30) days after receipt of the final transcript by the Designating Party. If a portion

of deposition testimony is designated "Confidential," the court reporter shall mark that portion of

the transcript accordingly in the text of the transcript itself.    This Protective Order does not




                                                    3
      Case 1:18-cv-10869-AKH Document 29 Filed 01/17/20 Page 4 of 11




preclude or waive a deponent's right to assert objections or respond to objectionable questions

consistent with accepted practice of depositions.

               4.      Subsequent Designation. Documents and/or materials produced in the

Litigation that are not identified as Confidential Information when they were initially produced

may thereafter (including within a reasonable time after entry of this Order), be designated as

Confidential by any Party by providing written notice to counsel for all other Parties and any

other person who received such documents or materials. Each Party or person who receives such

written notice shall endeavor to retrieve any Confidential Information that may have been

disseminated, shall affix a "Confidential" designation to it, and shall thereafter distribute it only

as allowed by this Order. No distribution prior to the receipt of such written notice shall be

deemed a violation of this Order.

               5.      Contesting Confidential Designations.        A Non-designating Party may

object to the designation of information as "Confidential" by notifying counsel for the

Designating Party in writing at any time during the litigation. The Parties will first try to resolve

any disputes in good faith on an informal basis, but if a resolution is not reached, either Party

may seek appropriate relief from the Court. Until the Court issues an order resolving the dispute,

the Parties sh al I treat the disputed documents as Confidential as originally designated.       The

burden of proof on the issue of whether a particular document or particular information is

properly designated as confidential remains at all times on the party who is the proponent of the

contention that the information is confidential.

               6.      Disclosure of Confidential Information.          Information designated as

"Confidential" and documents containing information that is "Confidential" shall be used solely




                                                   4
      Case 1:18-cv-10869-AKH Document 29 Filed 01/17/20 Page 5 of 11




for the purpose of this action, and, unless the Court for good cause shown rules otherwise, such

information shall not be disclosed to any person other than the following qualified recipients:

               a.     the Parties' counsel of record in this action, and the members of their firm

                      and/or office, including any contractors or individuals engaged by the

                      parties in connection with performing services in this litigation or

                      disposition of this action;

               b.     the Parties to the action or their employees, if necessary for the litigation

                      or disposition of this action and/or strategy decisions, who are assisting

                      with or involved in the litigation of this action;

               c.     the court reporter(s) or videographer(s) undertaking his or her duties in a

                       deposition relating to this matter;

               d.     deponents, during the course of their depositions;

               e.      any judge or other personnel of the Court, before which this matter is

                       pending (including any appeal), in order to perform the duties of the

                      Court; and

               f.      persons retained by any party to furnish expert services to advise or to

                      give expert testimony in this action, or persons specially employed by a

                       Party or engaged by the parties for the litigation or disposition of this

                      action to perform investigative work, data entry, or fact research, who

                      have reviewed and consented to be bound by this Protective Order by

                      executing Exhibit A, further described in paragraph 6, below.

               Confidential   Information or documents disclosed to          persons defined      in

subparagraphs (a) through (t) above shall not be disclosed by them to any other person not




                                                    5
      Case 1:18-cv-10869-AKH Document 29 Filed 01/17/20 Page 6 of 11




included within the foregoing subparagraphs (a) through (f) of paragraph 5, nor shall any such

information be used by any such person for any purpose other than discovery, settlement,

preparation, trial, and appeal of this action. These individuals shall be so advised of their duty to

maintain confidentiality.

               Any depositions taken in this action (where either the Confidential lnformation or

the documents containing Confidential Information may be disclosed or utilized) shall be

attended only by the deponent, the deponent's attorney, any individual selected by Plaintiff to

appear to assist with the deposition, the Parties, the Parties' counsel of record, the court reporter

and/or videographer. All persons attending any deposition(s) in this case shall be subject to this

Protective Order.    Should any Confidential Information be disclosed in a deposition, all

Confidential Information and/or documents disclosed therein, and any transcripts made of such

deposition, shall be treated in accordance with the terms of this Protective Order.

               7.      Production of Confidential Information to Experts.                 The Non-

designating Party's counsel shall provide a copy of this Protective Order to any person identified

in 5(f) above who is to be provided access to the Confidential Information or documents

containing Confidential Information and shall require such expert to sign a written statement (to

be held by the Non-designating Party's counsel) submitting to this Court's jurisdiction (for the

purpose of enforcing this Protective Order) before receiving such information or documents.

The form of such statement shall be consistent with Exhibit A, attached hereto.

               8.      Use of Confidential Information.         Neither the documents containing

Confidential Information, nor the Confidential Information contained therein , shall be utilized ,

copied or reproduced except as needed in connection with this litigation . All copies shall be

maintained within the possession and control of the Parties' counsel of record. Any summary or




                                                 6
             Case 1:18-cv-10869-AKH Document 29 Filed 01/17/20 Page 7 of 11




      copy of the Confidential Information or the documents containing Confidential Information shall

      be subject to the terms of this Protective Order. Except as further provided in this Protective

      Order, neither Party nor its counsel shall in any way, directly or indirectly, publish or

      disseminate any Confidential Information without the permission of the Designating Party. The

      prohibitions in this paragraph include, but are not limited to, any acts to post on a website(s), any

      acts to publish in any internet "chat room," public discussion site, or social media site or

      application, any acts to provide the information to a journalist, newspaper, magazine, or other

      publication, and/or any acts otherwise to disseminate the information. Portions of affidavits,

      deposition transcripts, expert reports, briefs and other court filings quoting, excerpting or

      summarizing Confidential Information shall be similarly protected from dissemination or

      disclosure .

?f                   9..     Filing Docume~ts Under Seal. "-enfifU,jjtial doc'I"''"'' n 5 be aseO ;;;i--.



     ~4;:~ ~2::;:z:=:,:,:.:::::-
      tlTe" document h lea uiidd seal. ,c._

                     I 0.    No Waiver of Confidentiality, Attorney-Client Privilege or Work

      Product Doctrine. Nothing in this Protective Order shall be deemed to require disclosure of

      material protected by the attorney-client privilege or the work-product doctrine. The inadvertent

      production of any other information or document during this litigation shall be without prejudice

      to any claim that the inadvertently di sclosed document contains Confidential Information ,

      attorney-client privileged information, information protected by the attorney work-product

      doctrine, or information protected by any other legally-recognized privilege, and a Party shall not

      be held to have waived any rights by an inadvertent production.             If a Designat ing Party




                                                        7
       Case 1:18-cv-10869-AKH Document 29 Filed 01/17/20 Page 8 of 11




inadvertently produces a document, the Non-designating Party shall return the original and all

copies of the document pursuant to a written request and shall not use any information thus

obtained unless allowed to do so by the Court.

                11.     Maintenance of Confidential Information.              Maintenance of the

Confidential Information and documents containing Confidential Information shall be subject to

further order of the Court and nothing in this Protective Order shall preclude any party from

applying to the Court to modify the terms of this Protective Order. The Parties, however, shall

engage in good faith efforts to resolve requests to modify this Protective Order prior to bringing

such requests to the Court ' s attention.

                12.     Admissibility at Trial or Hearing.        Nothing in this order shall be

construed to affect the admissibility of any document, material or information at any trial or

hearing.

                13.     Return or Destruction of Information. Upon written request m~de

after final termination of this action, including any appeals, all documents containing

Confidential Information, including copies, reproductions, abstracts, indices, summaries, and

excerpts or extracts (excluding excerpts or extracts incorporated into any privileged memoranda

of the Parties, and materials that have been admitted into evidence in this action), shall, within 60

days of such written request, be returned to the producing party or destroyed by the Parties




                                                  8
    Case 1:18-cv-10869-AKH Document 29 Filed 01/17/20 Page 9 of 11




               14.    Limitations on Use.      Nothing in this Stipulation and Protective Order

shall be construed to limit the producing party's use of the Confidential Materials in any manner.

Dated:         New York. New York
               November 27, 2019


         MASON LAW, PLLC                                     JAMES E. JOHNSON
         11 Broadway, 6th Floor- Suite 615                  Corporation Counsel of the
         New York, New York 10004-1409                       City of New York
         (212) 498-9691-Telcphone                           Attorney for Defendant
         (212) 498-992 - Fax                                I 00 Church Street, Room 2-169
                                                            New York, New York 10007
         cmason@masonlawpllc.com
                                                            Tel: (212) 356-2445
                                                             nigreen@law.nyc.gov

                                                     By:
                                                            Nicholas Green
                                                            Assistant Corporation Counsel


SOORDERE, ao~d.e..,
          .~      ½                              r;Jlk:f~                                            ---




                                                9
